Exhibit FOR IMMEDIATE RELEASE - March 11, 2009 - CALGARY, ALBERTA - PETROFLOW ENERGY LTD. (TSX Symbol - PEF; NYSE Alternext Symbol - PED) PETROFLOW ENERGY LTD. CONFIRMS RENEWAL AND UPDATE TO BORROWING BASE Petroflow Energy Ltd.(“Petroflow” or the “Company”) is pleased to announce that the Company recently concluded a borrowing base update under its bank loan agreement (the Facility) maintaining its overall current borrowing capacity of $ US 110 million.Guaranty Bank in Houston is acting as lead agent with Texas Capital Bank, also in Houston, acting as co-agent for the Facility. Duncan Moodie, the Company’s Chief Financial Officer stated; “In this uncertain economic time, our asset base continues to support our borrowing capacity even while calculated against much lower commodity pricing.We appreciate that our bankers have confidence that the ongoing value of our oil and gas reserves can maintain our borrowing base in spite of lower bank pricing models”. The Facility now consists of a single “A” tranche with a maturity date of January 1,
